DAVIDSON, Judge.
Under an information charging appellant with the commission of separate misdemeanors:
The first count charged wilful injury to the body of a Cadillac automobile without the consent of the owner. Upon his plea of guilty under that count, appellant was assessed punishment at thirty days in jail.
The second count charged wilful injury to and defacing of the courthouse of Travis County by breaking a glass in a door therein. Upon his plea of guilty to that count, appellant’s punishment was fixed at thirty days in jail.
The third count charged appellant with driving while intoxicated. Upon his plea of guilty to that count, his punishment was assessed at a fine of $50 and thirty days in jail.
A separate judgment was entered under each conviction.
The judgment under the second count — wilful injury to and defacing of the Travis County courthouse — must be and is reversed and the cause remanded, for the reason that the punishment authorized to be assessed for such offense is by fine, only. Art. 859, P.C. Punishment by confinement in jail is not authorized for that offense. Hence, punishment has been inflicted which is not authorized.
As to the other counts, the judgments are affirmed, and the jail punishments imposed run concurrently.
The record is before us without a statement of facts or bills of exception.
The case is reversed in part and affirmed in part.